Exhibit 10.1

 



Execution Copy

 



Employment Agreement

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is dated as of September 21, 2016
and made effective as of March 16, 2016 (the “Commencement Date”), by and
between Twinlab Consolidated Holdings, Inc., a Nevada corporation (the
“Company”) and Naomi L. Whittel (the “Executive”).

 

Background

 

The Board of Directors of the Company (the “Board”) has determined that it is in
the best interests of the Company and its stockholders to employ the Executive.
The Company and the Executive established an employment relationship pursuant to
an employment agreement dated October 2, 2015 (the “Prior Employment
Agreement”). The Company and the Executive desire to enter into this Agreement
to amend and restate the terms and conditions of such employment relationship
and the Prior Employment Agreement in their entirety. This Agreement shall
represent the entire understanding and agreement between the parties with
respect to the Executive’s employment with the Company.

 

NOW, THEREFORE, in consideration of the foregoing and the terms and conditions
set forth herein, the parties agree as follows:

 

Terms and Conditions

 

1.       Employment Period. This Agreement shall be effective and shall
supersede the Prior Employment Agreement concurrently with the Commencement
Date. The Company hereby agrees to continue the Executive in its employ, and the
Executive hereby agrees to remain in the employ of the Company, subject to the
terms and conditions of this Agreement, for the period commencing on the
Commencement Date and ending on the third anniversary of the Commencement Date
(the “Initial Term”). The term of this Agreement will automatically be renewed
for a term of one (1) year (each, a “Renewal Term”) at the end of the Initial
Term and at the end of each Renewal Term thereafter, provided that the Board
does not notify the Executive of its intention not to renew this Agreement at
least one hundred eighty (180) days prior to the expiration of the Initial Term
or any Renewal Term. For purposes of this Agreement, “Employment Period”
includes the Initial Term and any Renewal Term(s) thereafter.

 

2.       Terms of Employment.

 

(a)       Position and Duties.

 

(i)       During the Employment Period, the Executive shall serve as the Chief
Executive Officer of the Company, and in such other position or positions with
the Company and its subsidiaries as are consistent with the Executive’s
positions as Chief Executive Officer of the Company, and shall have such duties
and responsibilities as are assigned to the Executive by the Board consistent
with the Executive’s position as Chief Executive Officer of the Company. The
Executive agrees to serve as a member of the Board, if elected to serve in such
position during the Employment Period. The Executive agrees to assist the
Chairman of the Board with identifying potential candidates for service on the
Board. During the Employment Period (and for 2016 during the three (3) to six
(6) month period following the date of this Agreement), the Executive agrees to
provide recommendations and an annual and organizational budget for the Company
to the Board that includes specific financial and operational targets for the
Company which shall be used by the Board for the purposes of establishing
performance targets and goals in connection with awarding annual bonuses to the
executive team including the Executive. Additionally, the Executive agrees to
assist the Board with identifying names of candidates for certain key positions
at the Company and a recommendation regarding salary and bonus structure for
such positions.

 



1 

 

 

(ii)       During the Employment Period, and excluding any periods of vacation
and sick leave to which the Executive is entitled, the Executive agrees to
devote reasonable attention and time during normal business hours and on a
full-time basis to the business and affairs of the Company, to discharge the
responsibilities assigned to the Executive hereunder, and to use the Executive’s
reasonable best efforts to perform faithfully and efficiently such
responsibilities. During the Employment Period it shall not be a violation of
this Agreement for the Executive to (A) be employed by the Company or any of its
subsidiaries or Affiliates, (B) serve on corporate, civic or charitable boards
or committees, (C) deliver lectures, fulfill speaking engagements or teach at
educational institutions, (D) serve as a non-executive outside director on the
boards of directors and any board committees (or board of managers, as the case
may be) of Naomi Whittel Foundation, Inc., continue her ownership of and
involvement with W Products, LLC and W Skincare, or serve in any future
non-executive outside director positions that are pre-approved by the Board and
(E) manage personal investments, so long as such activities do not significantly
interfere with the performance of the Executive’s responsibilities as an
employee of the Company in accordance with this Agreement or otherwise utilize
material resources of the Company (such as Company personnel, travel paid for by
the Company, etc.); provided, however, that the Executive shall not engage in
other employment or undertake any other commercial business activities unless
the Executive obtains the prior written consent of the Board. The Board may deny
or rescind consent to the Executive’s service as a director of all other
corporations or participation in other business or public activities if the
Board, in its sole discretion, determines that such activities compromise or
threaten to compromise the Company’s business interest or conflict with the
Executive’s duties to the Company; provided, however, the Board may not deny or
rescind consent relative to the Executive’s involvement in her skincare
business. The Executive shall be permitted to retain all compensation in respect
of any of the services or activities referred to in this Section 2(a)(ii).

 

(iii)       The location at which the Executive will perform services pursuant
to this Agreement shall initially be the existing offices of Organic Holdings
LLC, in Boca Raton, Florida. A transfer to an office located more than 25 miles
from Boca Raton, Florida, shall be deemed a material change in the geographic
location at which the Executive must perform the services pursuant to this
Agreement.

 

(b)       Compensation.

 

(i)       Base Salary. During the Employment Period, the Executive shall receive
an annual base salary (the “Annual Base Salary”) at least equal to $300,000,
which shall be paid in accordance with the Company’s normal payroll practices
for senior executive officers of the Company as in effect from time to time.
During the Employment Period, the Annual Base Salary shall be reviewed at least
annually, and may be increased, but not decreased, by the Compensation Committee
of the Company’s Board of Directors (the “Compensation Committee”). The term
“Annual Base Salary” as utilized in this Agreement shall refer to the Annual
Base Salary as so increased.

 



2 

 

 

(ii)       Annual Bonus. In addition to the Annual Base Salary, for each fiscal
year ending during the Employment Period, the Executive shall be eligible for an
annual bonus of up to 150% of the Annual Base Salary (the “Annual Bonus”) as
determined by Board or if delegated by the Board, the Compensation Committee
based on certain performance targets and goals as contemplated by Section
2(a)(i). Each such Annual Bonus awarded to the Executive shall be paid on or
prior to the later of (i) the seventy-fifth (75) day following the end of the
fiscal year for which the Annual Bonus is awarded and (ii) the date on which the
Company files with the Securities and Exchange Commission its Annual Report on
Form 10-K for the fiscal year for which the Annual Bonus is awarded, unless the
Executive shall elect, in compliance with Treasury Regulation 1.409A-2(a), to
defer the receipt of such Annual Bonus in accordance with the terms of a
non-qualified deferred compensation plan satisfying the requirements of Section
409A of the Internal Revenue Code of 1986, as amended and the regulations
thereunder (“Section 409A”). Except as otherwise provided in this Agreement, the
Executive must be employed with the Company in good standing on the payment date
of the Annual Bonus to earn and be eligible to receive the Annual Bonus. Within
sixty (60) days from the execution of this Agreement, the Board or the
Compensation Committee, as the case may be, shall engage a third-party
compensation consultant to provide advice regarding the design of the Company’s
compensation plans.

 

(iii)       Initial Equity Award. On or about September 23, 2016, the Board (or
the Compensation Committee) shall grant to the Executive 3,000,000 fully vested
shares of the Company’s common stock, which will be unrestricted, subject to no
limitations and which will be valued based on the fair market value of the
Company’s common stock as set forth in the certain Appraisal of the Fair Market
Value of a Non-Controlling, Non-Marketable Interest in the Company for the
period ended December 31, 2015 dated as of March 22, 2016 prepared by Rocky
Mountain Advisors (the “Rocky Mountain Appraisal”) (the “Initial Equity Award”),
subject to the terms and conditions of the Company’s the Company’s 2013 Stock
Incentive Plan, as amended from time to time (or its successor) (the “Plan”) and
the applicable form of award agreement (which is attached hereto as Exhibit B),
execution of which shall be a condition to the Initial Equity Award. The
Executive acknowledges and agrees that the Executive shall be responsible for
the tax consequences attributable to the Initial Equity Award. The Company
specifically acknowledges and agrees that the valuation in the Rocky Mountain
Appraisal is appropriate and correct. For the avoidance of doubt, the Initial
Equity Award will result in an award to the Executive of the Company’s Common
Stock worth $570,000.

 

(iv)       Subsequent Equity Awards. During the six (6) months following the
date of this Agreement, subject to the Board or the Compensation Committee
establishing and approving certain specified performance targets and goals in
accordance with Section 2(a)(i) (the “Perfor mance Goals”), the Executive will
be entitled to receive an award targeted for 4,500,000 shares of the Company’s
common stock (the “2016 Award”). The 2016 Award will be granted in the form of a
restricted stock unit which will vest upon the satisfaction of the Performance
Goals, as determined by the Board or the Compensation Committee and otherwise be
subject to the terms and conditions of the Plan and the applicable form of award
agreement, the execution of which shall be a condition to the Executive’s
receipt of the 2016 Award. In addition to the Initial Equity Award and the 2016
Award, the Executive shall be eligible to be granted additional equity awards by
the Compensation Committee of the Board on an annual basis based upon the
established performance targets and goals contemplated by Section 2(a)(i) (the
“Subsequent Equity Awards”), commencing with the first grant of annual equity
awards to executive officers of the Company generally. The Compensation
Committee shall generally determine the size of Subsequent Equity Awards taking
into account the Executive’s performance and commensurate with grants made to
chief executive officers of companies in the Company’s compensation peer group.

 



3 

 

 

(v)       Welfare Benefit Plans. During the Employment Period, the Executive
and/or the Executive’s family, as the case may be, shall be eligible for
participation in and shall receive all benefits under welfare benefit plans,
practices, policies and programs provided by the Company and its affiliated
companies (including, without limitation, medical, prescription, dental,
disability, employee life, group life, accidental death and travel accident
insurance plans and programs) to the extent available generally or to other
senior executive officers of the Company.

 

(vi)       Expenses. During the Employment Period, the Executive shall be
entitled to receive prompt reimbursement for all reasonable expenses incurred by
the Executive in accordance with the plans, practices, policies and programs of
the Company.

 

(vii)       Vacation. During the Employment Period, the Executive shall be
entitled to twenty (20) days of paid vacation in accordance with the plans,
practices, policies and programs of the Company consistent with the treatment of
other senior executive officers of the Company and the Company’s employee
benefit guide, as amended from time to time. Other than as required by
applicable law or as otherwise set forth in the Company’s employee benefit guide
(as amended from time to time), upon termination of the Executive’s employment
for any reason, the Company will not pay any accrued or unused vacation time.

 

(viii)       Right of First Refusal on Employee Shares Available. During the
Employment Period, in the event any employee or former employee of the Company
offers to sell any shares of the Company’s common stock that such employee
acquired pursuant to awards made under the Plan, the Board shall provide the
Executive with prompt notice of the fact that such shares are available for sale
and will permit the Executive to purchase all or any portion of such shares the
Executive elects to purchase on terms acceptable to the Executive, and the
Executive will be free to negotiate such terms directly with such selling
employee or former employee of the Company.

 

(c)       Recoupment of Unearned Incentive Compensation. If (i) the Board, or an
appropriate committee thereof, determines that the Executive engaged in any
fraud, negligence or intentional misconduct that caused or significantly
contributed to the Company having to restate all or a portion of its financial
statements or (ii) the Company is required to require reimbursement by
applicable laws or regulations, the Board or committee may require reimbursement
of any bonus or incentive compensation paid to the Executive if and to the
extent that (a) the amount of incentive compensation was calculated based upon
the achievement of certain financial results that were subsequently reduced due
to a restatement and (b) the amount of the bonus or incentive compensation that
would have been awarded to the Executive had the financial results been properly
reported would have been lower than the amount actually awarded.

 



4 

 

 

3.       Termination of Employment.

 

(a)       Notwithstanding Section 1, the Employment Period shall end upon the
earliest to occur of (i) the Executive’s death, (ii) a Termination due to
Disability, (iii) a Termination for Cause, (iv) the Termination Date specified
in connection with any exercise by the Company of its Termination Right; (v) a
Termination for Good Reason; or (vi) the termination of this Agreement by
Executive pursuant to Section 3(b). If the Employment Period terminates as of a
date specified under this Section 3, the Executive agrees that, upon written
request from the Company, the Executive shall resign from any and all positions
the Executive holds with the Company and any of its subsidiaries and Affiliates,
effective immediately following receipt of such request from the Company (or at
such later date as the Company may specify).

 

(b)       This Agreement may be terminated by the Executive at any time upon
thirty (30) days prior written notice to the Company or upon such shorter period
as may be agreed upon between the Executive and the Board.

 

(c)       Benefits Payable Under Termination.

 

(i)       In the event of the Executive’s death during the Employment Period or
a Termination due to Disability, the Executive or the Executive’s beneficiaries
or legal representatives shall be provided the Unconditional Entitlements,
including, but not limited to, any such Unconditional Entitlements that are or
become payable under any Company plan, policy, practice or program or any
contract or agreement with the Company by reason of the Executive’s death or
Termination due to Disability.

 

(ii)       In the event of the Executive’s Termination for Cause or termination
by the Executive other than for a Termination for Good Reason, the Executive
shall be provided the Unconditional Entitlements.

 

(iii)       In the event of a Termination for Good Reason or the exercise by the
Company of its Termination Rights, the Executive shall be provided the
Unconditional Entitlements and, subject to Executive signing and delivering to
the Company and not revoking a general release of claims in favor of the Company
and certain related parties in substantially the form of Exhibit A attached
hetero (the “Release”), the Company shall provide the Executive the Conditional
Benefits. Any and all amounts payable and benefits or additional rights provided
to the Executive upon a termination of the Executive’s employment pursuant to
this Section 3(c) (other than the Unconditional Entitlements) shall only be
payable or provided if the Executive signs and delivers the Release within the
consideration period identified in the Release and the Executive does not revoke
the Release within the revocation period identified in the Release. In no event
shall the Executive be obligated to seek other employment or take any other
action by way of mitigation of the amounts payable to the Executive under any of
the provisions of this Agreement, nor shall the amount of any payment hereunder
be reduced by any compensation earned by the Executive as a result of employment
by a subsequent employer.

 



5 

 

 

(d)       Unconditional Entitlements. For purposes of this Agreement, the
“Unconditional Entitlements” to which the Executive may become entitled under
Section 3(c) are as follows:

 

(i)       Earned Amounts. The Earned Compensation shall be paid within thirty
(30) days following the termination of the Executive’s employment hereunder.

 

(ii)       Benefits. All benefits payable to the Executive under any employee
benefit plans (including, without limitation any pension plans or 401(k) plans)
of the Company or any of its Affiliates applicable to the Executive at the time
of termination of the Executive’s employment with the Company and all amounts
and benefits (other than the Conditional Benefits) which are vested or which the
Executive is otherwise entitled to receive under the terms of or in accordance
with any plan, policy, practice or program of, or any contract or agreement
with, the Company, at or subsequent to the date of the Executive’s termination
without regard to the performance by the Executive of further services or the
resolution of a contingency, shall be paid or provided in accordance with and
subject to the terms and provisions of such plans, it being understood that all
such benefits shall be determined on the basis of the actual date of termination
of the Executive’s employment with the Company.

 

(iii)       Prior Year Bonus. Any Annual Bonus(es) for prior years earned but
unpaid as of the date on which the Employment Period ends pursuant to Section
3(a), paid within thirty (30) days following such termination.

 

(iv)       Indemnities. Any right which the Executive may have to claim a
defense and/or indemnity for liabilities to or claims asserted by third parties
in connection with the Executive’s activities as an officer, director or
employee of the Company shall be unaffected by the Executive’s termination of
employment and shall remain in effect in accordance with its terms.

 

(v)       Medical Coverage. The Executive shall be entitled to such continuation
of health care coverage as is required under, and in accordance with, applicable
law or otherwise provided in accordance with the Company’s policies. The
Executive shall be notified in writing of the Executive’s rights to continue
such coverage after the termination of the Executive’s employment pursuant to
this Section 3(d)(iv), provided that the Executive timely complies with the
conditions to continue such coverage. The Executive understands and acknowledges
that the Executive is responsible to make all payments required for any such
continued health care coverage that the Executive may choose to receive.

 

(vi)       Business Expenses. The Executive shall be entitled to reimbursement,
in accordance with the Company’s policies regarding expense reimbursement as in
effect from time to time, for all business expenses incurred by the Executive
prior to the termination of the Executive’s employment.

 

(vii)       Stock Options/Equity Awards. Except to the extent additional rights
are provided upon the Executive’s qualifying to receive the Conditional
Benefits, the Executive’s rights with respect to any stock options and/or other
equity awards granted to the Executive by the Company shall be governed by the
terms and provisions of the plans (including plan rules) and award agreements
pursuant to which such stock options and equity awards were awarded, as in
effect at the date the Executive’s employment terminated.

 



6 

 

 

(e)       Conditional Benefits. For purposes of this Agreement, the “Conditional
Benefits” to which the Executive may become entitled are as follows:

 

(i)       Severance Amount. The Company shall pay the Executive a lump sum
amount equal to the Severance Amount. Subject to Section 3(c)(iii) above, the
Severance Amount shall be paid on the date that is sixty (60) days after the
Termination Date (or upon the Executive’s death, if earlier).

 

(ii)       Stock Options. All of the Executive’s stock options shall become
exercisable in accordance with the applicable Original Stock Option Award
Documents. Once exercisable, all stock options shall remain exercisable pursuant
to the terms and conditions set forth in the applicable Original Stock Option
Award Documents. Except as otherwise expressly provided herein, all stock
options shall continue to be subject to the Original Stock Option Award
Documents.

 

(iii)       Equity Awards. Any restrictive stock or other equity award subject
to vesting shall continue to vest in accordance with the terms of the Original
Award Document through the date of the Executive’s date of termination of
employment with the Company. Except as otherwise expressly provided herein, all
such restricted stock or other equity awards shall be subject to, and
administered in accordance with, the Original Award Documents.

 

(iv)       Put Option for Shares of Common Stock.

 

(A)       If the Executive’s employment with the Company terminates due to (x)
the Company’s exercise of its Termination Rights, (y) the Executive’s
Termination for Good Reason or, (z) after the 4th anniversary of this Agreement,
the Executive’s voluntary termination of her employment other than for Good
Reason, the Executive shall have the right (the “Put Right”), subject to the
provisions of this Section 3(e)(iv), exercisable on a single occasion at any
time beginning on the Termination Date and continuing for one hundred eighty
(180) days thereafter (the “Put Right Period”), to sell to the Company, all or
any portion of the shares of the Company’s common stock and restricted stock
units then held by the Executive as of the Termination Date that were issued to
the Executive by the Company during the Employment Period (for avoidance of
doubt excluding any shares of the Company’s common stock that the Executive
acquires from any third parties) (the “Put Shares”), and the Company shall be
required to purchase the designated number of such Put Shares, at a price per
share equal to the Fair Market Value of such Put Shares (the “Put Price”);
provided, however, this Put Right shall be null and void if at the time of
exercise by Executive, the common stock of the Company is then traded on a U.S.
national securities exchange (for this purpose, meaning the NYSE or Nasdaq) and
has average daily trading volume exceeding 500,000 shares and provided, further,
that if in connection with the 2016 Award or any other award involving
restricted stock units, the Executive has not yet received the shares pursuant
to the restricted stock units, then the Put Right shall be extended until ninety
(90) days following the date that she receives the shares pursuant to the
restricted stock units.

 



7 

 

 

(B)       Reserved.

 

(C)       In order to exercise the Put Right, the Executive shall send a written
notice to the Company prior to the expiration of the Put Right Period setting
forth the Executive’s intention to sell Put Shares which shall include the
number of shares of Put Shares that the Executive is electing to sell to the
Company under this Section 3(e)(iv) (the “Put Notice”). Upon receipt of the Put
Notice, the Company take immediate steps to ascertain the Fair Market Value of
the Put Shares and shall promptly provide written notice to the Executive upon
its receipt of such determination of Fair Market Value setting forth the
determination of Fair Market Value and including copies of any materials
provided to the Company by the independent accountants to support its
determination. Subject to the provisions of Section 3(e)(iv)(D) & (E) below, the
closing of the purchase and sale of the Put Shares shall take place at the
principal office of the Company on a date specified by the Company no later than
the 60th day after the determination of the Fair Market Value and the Put Price
shall be paid to the Executive in immediately available funds by either bank or
certified check or wire transfer, at the election of the Executive.

 

(D)       Notwithstanding anything to the contrary contained herein, the
obligation of the Company to consummate the purchase of the Put Shares shall be
suspended if and for so long as any of the following conditions are present: (i)
the purchase of the Put Shares would result in (A) a violation of any law,
statute, rule, regulation, policy, order, writ, injunction, decree or judgment
promulgated or entered by any federal, state, local or foreign court or
governmental authority applicable to the Company or any of its Subsidiaries or
any of its or their property or (B)  the purchase of the Put Shares would
constitute (or with notice or lapse of time or both would constitute) an event
of default under any of the then-existing material credit facilities of the
Company or its Subsidiaries (each a “Financing Default”), (ii) if immediately
prior to such purchase there exists a Financing Default which prohibits such
purchase, or (iii) to the extent that the Company determines in good faith that
it lacks adequate available cash on hand to consummate the purchase and no debt
or equity financing is available to the Company to make such purchase. The
Company shall, within fifteen (15) days of learning of any such fact, so notify
the Executive in writing (the “Suspension Notice”) upon which the Company’s
obligation to consummate the purchase of the Put Shares shall be suspended until
such time as the condition no longer exists (the “Suspension Period”). The
Company shall, within fifteen (15) days of learning of the elimination of all
relevant restrictions on the Company’s ability to consummate the purchase and
sale, so notify the Executive in writing (the date of such notice being the
“Reinstatement Date”). At any time during the Suspension Period, the Executive
may revoke her Put Notice upon prior notice to the Company, following which the
Executive’s Put Right shall be reinstated with respect to the shares that were
the subject of the original Put Notice on the same terms and condition as under
this Section 3(e)(iv) except that (X) the Executive’s new exercise period shall
begin on the Reinstatement Date and end on the ninetieth (90th ) day thereafter
and (Y) the Purchase Price shall be based upon the Fair Market Value of the Put
Shares (i) as determined in connection with the prior exercise of the Put Right
or (ii) as determined in connection with then-current exercise of the Put Right,
whichever amount is greater.

 



8 

 

 

(E)       Notwithstanding anything to the contrary contained in Section
3(e)(iv)(D), any Put Shares that cannot be purchased at the applicable time
provided in Section 3(e)(iv)(C) in accordance with the terms of such Section due
to the existence the conditions under Section 3(e)(iv)(D)(iii), then at the sole
election of the Executive (exercisable within thirty (30) days after the
Executive’s receipt of the Suspension Notice), shall be purchased by the Company
(x) by delivery of a promissory note for the applicable purchase price payable
in equal installments of up to three (3) years, bearing a fixed rate of interest
equal to the Prime Rate in effect as of the date of the exercise of the Put
Right (as reported in The Wall Street Journal) plus five (5%) percent. The
Company’s obligations under such promissory note shall accelerate automatically
and all outstanding principal and accrued interest shall become immediately due
and payable if the payment of the cash Purchase Price is no longer restricted
under Section 3(e)(iv)(D)(iii), with such amount to be paid to the Executive
within fifteen (15) days after the date the restriction is lifted.

 

(F)       For the purposes of this Section 3(e)(iv), the term “Fair Market
Value” shall mean the fair market value of the shares of the Company’s common
stock as determined by an independent third party appraiser, which shall be at
the Company’s election performed by either (i) the valuation firm that performed
the most recent valuation of the shares of the Company for awards issued to the
Executive under the terms of this Agreement or (ii) a nationally recognized
valuation firm selected by the Company and reasonably acceptable to the
Executive. The Fair Market Value shall be calculated using the same valuation
methods and discounts set forth in the Rocky Mountain Appraisal. Notwithstanding
the foregoing, if the Termination Event giving rise to the Executive’s ability
to exercise the Put Right is the Executive’s voluntary termination of employment
other than for Good Reason, then the Fair Market Value shall be reduced to
seventy-five percent (75%) of the Fair Market Value.

 

(v)       Additional Distribution Rules. Notwithstanding any other payment date
or schedule provided in this Agreement to the contrary, if the Executive is
deemed on the Termination Date of the Executive’s employment to be a “specified
employee” within the meaning of that term under Section 409A of the Code and the
regulations thereunder (“Section 409A”), then each of the following shall apply:

 

(A)       With regard to any payment that is considered “nonqualified deferred
compensation” under Section 409A and payable on account of and within six (6)
months after a “separation from service” (within the meaning of Section 409A and
as provided in Section 3(h) of this Agreement), such payment shall instead be
made on the date which is the earlier of (1) the expiration of the six (6)-month
period measured from the date of the Executive’s “separation from service,” and
(2) the date of the Executive’s death (the “Delay Period”) to the extent
required under Section 409A. Upon the expiration of the Delay Period, all
payments delayed pursuant to this Section 3(e) (whether they would have
otherwise been payable in a single sum or in installments in the absence of such
delay) shall be paid to the Executive in a lump sum, and all remaining payments
due under this Agreement shall be paid or provided in accordance with the normal
payment dates specified for them herein; and

 

(B)       To the extent that benefits to be provided during the Delay Period are
considered “nonqualified deferred compensation” under Section 409A provided on
account of a “separation from service,” the Executive shall pay the cost of such
benefits during the Delay Period, and the Company shall reimburse the Executive,
to the extent that such costs would otherwise have been paid or reimbursed by
the Company or to the extent that such benefits would otherwise have been
provided by the Company at no cost to the Executive, for the Company’s share of
the cost of such benefits upon expiration of the Delay Period, and any remaining
benefits shall be paid, reimbursed or provided by the Company in accordance with
the procedures specified herein.

 



9 

 

 

The foregoing provisions of this Section 3(e) shall not apply to any payments or
benefits that are excluded from the definition of “nonqualified deferred
compensation” under Section 409A, including, without limitation, payments
excluded from the definition of “nonqualified deferred compensation” on account
of being separation pay due to an involuntary separation from service under
Treasury Regulation 1.409A-1(b)(9)(iii) or on account of being a “short-term
deferral” under Treasury Regulation 1.409A-1(b)(4).

 

(f)       Definitions. For purposes of this Agreement, the following terms shall
have the meanings ascribed to them below:

 

(i)       “Affiliate” means any corporation, partnership, limited liability
company, trust or other entity which directly, or indirectly through one or more
intermediaries, controls, is under common control with, or is controlled by, the
Company.

 

(ii)       “Change in Control” means the occurrence, in a single transaction or
in a series of related transactions, of any one or more of the following events:

 

(A)       any Exchange Act Person becomes the Owner, directly or indirectly, of
securities of the Company representing more than fifty percent (50%) of the
combined voting power of the Company’s then-outstanding securities other than by
virtue of a merger, consolidation or similar transaction. Notwithstanding the
foregoing, a Change in Control shall not be deemed to occur (1) on account of
the acquisition of securities of the Company by any institutional investor, any
affiliate thereof or any other Exchange Act Person that acquires the Company’s
securities in a transaction or series of related transactions that are primarily
a financing transaction for the Company, (2) solely because the level of
Ownership held by any Exchange Act Person (the “Subject Person”) exceeds the
designated percentage threshold of the outstanding voting securities as a result
of a repurchase or other acquisition of voting securities by the Company
reducing the number of shares outstanding, provided that if a Change in Control
would occur (but for the operation of this sentence) as a result of the
acquisition of voting securities by the Company, and after such share
acquisition, the Subject Person becomes the Owner of any additional voting
securities that, assuming the repurchase or other acquisition had not occurred,
increases the percentage of the then-outstanding voting securities Owned by the
Subject Person over the designated percentage threshold, then a Change in
Control shall be deemed to occur or (3) on account of the acquisition of
securities of the Company by any natural person, entity or “group” (within the
meaning of Section 13(d) or 14(d) of the Exchange Act) or any of their
respective Affiliates that, as of the Commencement Date, is or are the Owner,
directly or indirectly, of securities of the Company;

 

(B)       there is consummated a merger, consolidation or similar transaction
involving (directly or indirectly) the Company if, immediately after the
consummation of such merger, consolidation or similar transaction, the
shareholders of the Company immediately prior thereto do not Own, directly or
indirectly, either (1) outstanding voting securities representing more than
fifty percent (50%) of the combined outstanding voting power of the surviving
Entity in such merger, consolidation or similar transaction or (2) more than
fifty percent (50%) of the combined outstanding voting power of the parent of
the surviving Entity in such merger, consolidation or similar transaction;

 



10 

 

 

(C)       there is consummated a sale, lease, license or other disposition of
all or substantially all of the consolidated assets of the Company and its
Subsidiaries, other than a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of the Company and its Subsidiaries
to an Entity, more than fifty percent (50%) of the combined voting power of the
voting securities of which are Owned by shareholders of the Company in
substantially the same proportion as their Ownership of the Company immediately
prior to such sale, lease, license or other disposition; or

 

(D)       the majority of the members of the Board is replaced during any 12
month period by directors whose appointment or election is not endorsed by a
majority of the Board before the date of such appointment or election.

 

Notwithstanding the foregoing definition or any other provision of this
Agreement, the term Change in Control shall not include a sale of assets, merger
or other transaction effected exclusively for the purpose of changing the
domicile of the Company. Notwithstanding the foregoing definition or any other
provision of the Agreement, where a Change in Control is a payment trigger and
not merely a vesting trigger, or where otherwise necessary to ensure that the
Executive does not incur liability for additional tax under Section 409A of the
Code, a transaction (or series of related transactions) shall constitute a
Change in Control only if, in addition to satisfying the foregoing definition,
such transaction (or series of related transactions) also satisfies the
definition of a “change in control event” under Treas. Reg. Section
1.409A-3(i)(5). 

 

(iii)       “Code” means the Internal Revenue Code of 1986, as amended and the
rules and regulations promulgated thereunder.

 

(iv)       “Earned Compensation” means any Annual Base Salary earned, but
unpaid, for services rendered to the Company on or prior to the date on which
the Employment Period ends pursuant to Section 3(a) (but excluding any salary
and interest accrued thereon payment of which has been deferred).

 

(v)       “Entity” means a corporation, partnership, limited liability company
or other entity.

 

(vi)       “Exchange Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.

 

(vii)       “Exchange Act Person” means any natural person, entity or “group”
(within the meaning of Section 13(d) or 14(d) of the Exchange Act), except that
“Exchange Act Person” will not include (A) the Company or any subsidiary of the
Company, (B) any employee benefit plan of the Company or any subsidiary of the
Company or any trustee or other fiduciary holding securities under an employee
benefit plan of the Company or any subsidiary of the Company, (C) an underwriter
temporarily holding securities pursuant to a registered public offering of such
securities, (D) an entity Owned, directly or indirectly, by the stockholders of
the Company in substantially the same proportions as their Ownership of stock of
the Company; or (E) any natural person, entity or “group” (within the meaning of
Section 13(d) or 14(d) of the Exchange Act) that, as of the Commencement Date,
is the Owner, directly or indirectly, of securities of the Company.

 



11 

 

 

(viii)       “Original Stock Option Award Documents” means, with respect to any
stock option, the terms and provisions of the award agreement and plan pursuant
to which such stock option was granted, each as in effect on the Termination
Date.

 

(ix)       “Original Award Documents” means, with respect to any restricted
stock or other equity award other than a stock option, the terms and provisions
of the award agreement related to and the plan governing, such restricted stock
or other equity award, each as in effect on the Termination Date.

 

(x)       “Own,” “Owned,” “Owner,” “Ownership” means a person or entity will be
deemed to “Own,” to have “Owned,” to be the “Owner” of, or to have acquired
“Ownership” of securities if such person or entity, directly or indirectly,
through any contract, arrangement, understanding, relationship or otherwise, has
or shares Voting Power, which includes the power to vote or to direct the
voting, with respect to such securities.

 

(xi)       “Severance Amount” means an amount equal to $450,000.

 

(xii)       “Subsidiary” means, with respect to the Company, (i) any corporation
of which more than fifty percent (50%) of the outstanding capital stock having
ordinary voting power to elect a majority of the board of directors of such
corporation (irrespective of whether, at the time, stock of any other class or
classes of such corporation shall have or might have voting power by reason of
the happening of any contingency) is at the time, directly or indirectly, Owned
by the Company, and (ii) any partnership, limited liability company or other
entity in which the Company has a direct or indirect interest (whether in the
form of voting or participation in profits or capital contributions) of more
than fifty percent (50%).

 

(xiii)       “Termination for Cause” means a termination of the Executive’s
employment by the Company due to any of the following reasons: (A) conviction,
or a plea of “guilty” or “no contest” to, any crime (whether or not involving
the Company) constituting a felony or involving moral turpitude in the
jurisdiction involved; (B) an act of physical violence causing bodily harm to
another person on Company property or off Company property but in the
performance of Executive’s duties as a Company employee; (C) reporting to work
under the influence of alcohol or a controlled substance (except prescription
drugs used as prescribed); (D) gross neglect or willful misconduct in the
performance of Executive’s duties, or willful failure or willful refusal to
perform Executive’s duties; (E) willful misconduct which is materially injurious
or materially damaging to the Company; or (F) a material breach of this
Agreement or the willful and material violation of Company’s policies resulting
in material damage to the Company, which is not cured to the reasonable
satisfaction of the Board within thirty (30) days of written notice thereof to
the Executive, provided, however, that if the specified breach cannot be cured
within such thirty (30) day period and the Executive commences reasonable steps
within such thirty (30) day period to remedy such breach and diligently
continues such steps thereafter and does effect a cure for such breach within
ninety (90) days of such notice, such violation shall not constitute
“Termination for Cause” and the Executive’s employment shall not be terminated.
For purposes of this Agreement, no act or failure to act by the Executive shall
be considered “willful” unless it is done, or omitted to be done, in bad faith
or without a reasonable belief that the act or omission was in the best
interests of the Company. Any act or failure to act based upon the instructions
of the Board or the Chairman of the Board or based upon the advice of counsel
for the Company shall be conclusively presumed to be done, or omitted to be
done, by the Executive in good faith and in the best interests of the Company.
Under no circumstances shall poor financial performance of the Company, whether
generally or specifically in the business unit(s) managed by the Executive, be
deemed to constitute “Termination for Cause.”

 



12 

 

 

(xiv)       “Termination Date” means the earlier to occur of (A) the date the
Company specifies in writing to the Executive in connection with the exercise of
its Termination Right or (B) the date the Executive specifies in writing to the
Company in connection with any notice to effect a Termination for Good Reason.
Notwithstanding the foregoing, a termination of employment will not be deemed to
have occurred for purposes of any provision of this Agreement providing for the
payment of any amounts or benefits subject to Section 409A upon or following a
termination of employment unless such termination is also a “separation from
service” (within the meaning of Section 409A and as provided in Section 3(h) of
this Agreement), and notwithstanding anything contained herein to the contrary,
the date on which such separation from service takes place will be the
Termination Date.

 

(xv)       “Termination due to Disability” means a termination of the
Executive’s employment by the Company because the Executive has become
permanently disabled as defined in the Company’s long-term disability plan and
is receiving disability benefits pursuant to such plan; provided, however, if
such plan contains multiple definitions of disability, “disability” shall refer
to that definition of disability which, if Executive qualified for such
disability benefits, would provide coverage for the longest period.

 

(xvi)       “Termination for Good Reason” means a termination of the Executive’s
employment by the Executive within thirty (30) days of the Company’s failure to
cure, in accordance with the procedures set forth below, any of the following
events, except when done with the Executive’s written consent: (A) a diminution
in the Executive’s Annual Base Salary, other than a proportional reduction
pursuant to a Company-wide reduction of all executive salaries due to economic
conditions, or a material reduction in the kind or level of employee benefits,
fringe benefits or perquisites to which the Executive is entitled, other than a
proportional reduction pursuant to a Company-wide change in Company policies or
benefit plans, or a failure to provide such benefits or perquisites when due;
(B) a material diminution in the Executive’s authority, duties, titles, or
responsibilities, provided, however, that a mere change in title or reporting
relationship following a Change in Control by itself will not constitute “Good
Reason” for the Executive’s resignation, and further provided that the
acquisition of the Company and subsequent conversion of the Company to a
division or unit of the acquiring entity will not by itself result in a
“reduction” of duties, position or responsibility; (C) the relocation of the
Executive’s principal office to a location that is more than 25 miles from Boca
Raton, Florida; or (D) any other action or inaction that constitutes a material
breach of this Agreement by the Company. Notwithstanding the foregoing, a
termination shall not be treated as a Termination for Good Reason unless (y) the
Executive shall have delivered a written notice to the Board specifying the
factual basis for such termination, and (z) the Company shall not have cured
such event (if curable) within thirty (30) days following the receipt of such
notice.

 



13 

 

 

(xvii)       “Termination Right” means the right of the Company, in its sole,
absolute and unfettered discretion, to terminate the Executive’s employment
under this Agreement for any reason or no reason whatsoever. For the avoidance
of doubt, any Termination for Cause effected by the Company shall not constitute
the exercise of its Termination Right.

 

(xviii)       “Voting Power” means such number of Voting Securities as shall
enable the holders thereof to cast all the votes which could be cast in an
annual election of directors of a company.

 

(xix)       “Voting Securities” means all securities entitling the holders
thereof to vote in an annual election of directors of a company.

 

(g)       Conflict with Plans. As permitted under the terms of the applicable
stock option, performance share, performance unit or other equity based
long-term incentive compensation plan, program or arrangement (the “Benefit
Plans”), the Company and the Executive agree that the definitions of Termination
for Cause or Termination for Good Reason set forth in this Section 3 shall apply
in place of any similar definition or comparable concept applicable under the
Benefit Plans (or any similar definition in any successor plan).

 

(h)       Section 409A. It is intended that payments and benefits under this
Agreement either be excluded from or comply with the requirements of Section
409A and the guidance issued thereunder and, accordingly, to the maximum extent
permitted, this Agreement shall be interpreted consistent with such intent. In
the event that any provision of this Agreement is subject to but fails to comply
with Section 409A, the parties hereby agree to amend this Agreement as and when
necessary or desirable to conform to or otherwise properly reflect any guidance
issued under Section 409A after the date hereof without violating Section 409A.
In case any one or more provisions of this Agreement fails to comply with the
provisions of Section 409A, the remaining provisions of this Agreement shall
remain in effect, and this Agreement shall be administered and applied as if the
non-complying provisions were not part of this Agreement. The parties in that
event shall endeavor to agree upon a reasonable substitute for the non-complying
provisions, to the extent that a substituted provision would not cause this
Agreement to fail to comply with Section 409A, and, upon so agreeing, shall
incorporate such substituted provisions into this Agreement. Provided, however,
that in no event whatsoever shall the Company be liable for any additional tax,
interest or penalty imposed upon or other detriment suffered by the Executive
under Section 409A or damages for failing to comply with Section 409A. Solely
for purposes of determining the time and form of payments due the Executive
under this Agreement (including any payments due under Sections 3(c) or 5) or
otherwise in connection with the Executive’s termination of employment with the
Company, the Executive shall not be deemed to have incurred a termination of
employment unless and until the Executive shall incur a “separation from
service” within the meaning of Section 409A. The parties agree, as permitted in
accordance with the final regulations thereunder, a “separation from service”
shall occur when the Executive and the Company reasonably anticipate that the
Executive’s level of bona fide services for the Company (whether as an employee
or an independent contractor) will permanently decrease to no more than forty
(40) percent of the average level of bona fide services performed by the
Executive for the Company over the immediately preceding thirty six (36) months.
The determination of whether and when a separation from service has occurred
shall be made in accordance with this subparagraph and in a manner consistent
with Treasury Regulation Section 1.409A-1(h). All reimbursements and in-kind
benefits provided under this Agreement shall be made or provided in accordance
with the requirements of Section 409A to the extent that such reimbursements or
in-kind benefits are subject to Section 409A, including, where applicable, the
requirements that (i) any reimbursement is for expenses incurred during the
Executive’s lifetime (or during a shorter period of time specified in this
Agreement), (ii) the amount of expenses eligible for reimbursement (and the
in-kind benefits to be provided) during a calendar year may not affect the
expenses eligible for reimbursement (and the in-kind benefits to be provided) in
any other calendar year, (iii) the reimbursement of an eligible expense will be
made on or before the last day of the calendar year following the year in which
the expense is incurred and (iv) the right to reimbursement (or in-kind
benefits) is not subject to set off or liquidation or exchange for any other
benefit. For purposes of Section 409A, the Executive’s right to any installment
payments under this Agreement shall be treated as a right to receive a series of
separate and distinct payments and each payment made under this Agreement shall
be designated as a “separate payment” within the meaning of Section 409A.
Whenever a payment under this Agreement specifies a payment period with
reference to a number of days (e.g., “payment shall be made within ninety (90)
days following the date of termination”), the actual date of payment within the
specified period shall be within the sole discretion of the Company.

 



14 

 

 

4.       Executive Remedy. The Executive shall be under no obligation to seek
other employment or other engagement of the Executive’s services and any amounts
earned by Executive, whether from self-employment, as a common-law employee or
otherwise, shall not reduce the amount of any payment otherwise payable to her.
The Executive acknowledges and agrees that the payment and rights provided under
Section 3 are fair and reasonable, and are the Executive’s sole and exclusive
remedy, in lieu of all other remedies at law or in equity, for termination of
the Executive’s employment by the Company upon exercise of its Termination Right
pursuant to this Agreement or upon a Termination for Good Reason.

 

5.       Additional Payments Following a Change in Control.

 

(a)       If, during the Employment Period and within one (1) year after a
Change in Control, the Company shall terminate the Executive’s employment other
than due to the Executive’s death, a Termination for Cause, a Termination due to
Disability or if the Executive shall effect a Termination for Good Reason:

 

(i)       the Company shall pay to the Executive, in a lump sum in cash within
thirty (30) days after the Termination Date, the aggregate of the following
amounts:

 

(A)       the cash portion of the Unconditional Entitlements; and

 

(B)       the amount equal to the product of 2.0 times the sum of (y) the Annual
Base Salary, and (z) the greater of the target bonus for the then current fiscal
year under the Plans or any successor annual bonus plan and the average annual
bonus paid to or for the benefit of the Executive for the prior three (3) full
years (or any shorter period during which the Executive has been employed by the
Company); and

 



15 

 

 

(ii)       the Company shall provide the Executive the Conditional Benefits
minus the Severance Amount.

 

(b)       If any payment or benefit (including payments and benefits pursuant to
this Agreement) the Executive would receive in connection with a Change in
Control from the Company or otherwise (the “Payment”) would (i) constitute a
“parachute payment” within the meaning of Section 280G of the Code, and (ii) but
for this paragraph, be subject to the excise tax imposed by Section 4999 of the
Code (the “Excise Tax”), then the Company shall cause to be determined, before
any amounts of the Payment are paid to the Executive, which of the following two
alternative forms of payment shall be paid to the Executive: (A) payment in full
of the entire amount of the Payment (a “Full Payment”), or (B) payment of only a
part of the Payment so that Executive receives the largest payment possible
without the imposition of the Excise Tax (a “Reduced Payment”). A Full Payment
shall be made in the event that the amount received by the Executive on a net
after-tax basis is greater than what would be received by the Executive on a net
after-tax basis if the Reduced Payment were made, otherwise a Reduced Payment
shall be made. If a Reduced Payment is made, (i) the Payment shall be paid only
to the extent permitted under the Reduced Payment alternative, and the Executive
shall have no rights to any additional payments and/or benefits constituting the
Payment, and (ii) reduction in payments and/or benefits shall occur in the
following order: (1) reduction of payments or benefits (including cancellation
of accelerated vesting of equity awards) that are exempt or excluded from Code
Section 409A (with such payments or benefits to be reduced being determined by
the Company, subject to the immediately following sentence of this Section 5(b)
in the case of cancellation of accelerated vesting of equity awards); (2)
reduction of any cash payments that are subject to Code Section 409A (with such
cash payments to be reduced in the reverse chronological order in which they
would otherwise be payable); (3) cancellation of accelerated vesting of any
equity awards that are subject to Code Section 409A (with such cancellation to
occur in the manner set forth in the immediately following sentence of this
Section 5(b)); and (4) reduction of other benefits that are subject to Code
Section 409A (with such benefits to be reduced in the reverse chronological
order in which they would otherwise be provided). In the event that acceleration
of vesting of Executive’s equity awards is to be reduced, such acceleration of
vesting shall be canceled in the reverse order of the date of grant (and of the
scheduled dates of vesting) of such equity awards.

 

(c)       The independent registered public accounting firm engaged by the
Company for general audit purposes as of the day prior to the effective date of
the Change in Control, or a nationally recognized law firm, shall make all
determinations required to be made under this Section 5. If the independent
registered public accounting firm or nationally recognized law firm so engaged
by the Company is serving as accountant or auditor for the individual, entity or
group effecting the Change in Control, the Company shall appoint a nationally
recognized law firm or independent registered public accounting firm or law firm
to make the determinations required hereunder. The Company shall bear all
expenses with respect to the determinations by such independent registered
public accounting firm required to be made hereunder.

 



16 

 

 

(d)       The independent registered public accounting firm or law firm engaged
to make the determinations hereunder shall provide its calculations, together
with detailed supporting documentation, to the Company and the Executive within
fifteen (15) calendar days after the date on which Executive’s right to a
Payment is triggered (if requested at that time by the Company or Executive) or
such other time as requested by the Company or Executive. Any good faith
determinations of the accounting firm or law firm made hereunder shall be final,
binding and conclusive upon the Company and Executive.

 

(e)       The Company’s obligation to make the payments provided for in this
Agreement and otherwise to perform its obligations hereunder shall not be
affected by any set-off, counterclaim, recoupment, defense or other claim, right
or action which the Company may have against the Executive or others. In no
event shall the Executive be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to the Executive under
any of the provisions of this Agreement and such amounts shall not be reduced
whether or not the Executive obtains other employment.

 

6.       Confidentiality; Non-Competition; Non-Solicitation; Invention
Assignment.

 

(a)       Confidentiality. Without the prior written consent of the Company,
except (x) as reasonably necessary in the course of carrying out the Executive’s
duties hereunder, (y) to the extent required by an order of a court having
competent jurisdiction or under subpoena from an appropriate government agency,
or (z) to the extent necessary to enforce this Agreement and/or any other
agreement between the Company and/or any of its affiliates and Executive, the
Executive shall not disclose any Confidential Information unless such
Confidential Information has been previously disclosed to the public by the
Company or has otherwise become available to the public (other than by reason of
the Executive’s breach of this Section 6(a)). The term “Confidential
Information” shall include, but shall not be limited to: (i) the identities of
the existing and prospective customers or clients of the Company and its
Affiliates, including names, addresses, credit status, and pricing levels;
(ii) the buying and selling habits and customs of existing and prospective
customers or clients of the Company and its Affiliates; (iii) financial
information about the Company and its Affiliates; (iv) product and systems
specifications, concepts for new or improved products and other product or
systems data; (v) the identities of, and special skills possessed by, employees
of the Company and its Affiliates; (vi) the identities of and pricing
information about the suppliers and vendors of the Company and its Affiliates;
(vii) training programs developed by the Company or its Affiliates;
(viii) pricing studies, information and analyses; (ix) current and prospective
products and inventories; (x) financial models, business projections and market
studies; (xi) the financial results and business conditions of the Company and
its Affiliates; (xii) business plans and strategies of the Company and its
Affiliates; (xiii) special processes, procedures, and services of suppliers and
vendors of the Company and its Affiliates; and (xiv) computer programs and
software developed by the Company or its Affiliates.

 

(b)       Company Property. Promptly following the Executive’s termination of
employment, the Executive shall return to the Company all property of the
Company, and all copies thereof in the Executive’s possession or under the
Executive’s control, except that the Executive may retain the Executive’s
personal notes, diaries, rolodexes, mobile devices, calendars and correspondence
of a personal nature. All business procured by Executive and all related
business opportunities and plans made known to Executive while Executive is
employed by or providing services to the Company shall remain the permanent and
exclusive property of the Company.

 



17 

 

 

(c)       Nonsolicitation. The Executive agrees that, while the Executive is
employed by the Company and during the one-year period following the Executive’s
termination of employment with the Company (the “Restricted Period”), the
Executive shall not directly or indirectly, (i) solicit any individual who is,
on the date the Executive’s employment is terminated (or was, during the
six-month period prior to the date the Executive’s employment is terminated),
employed by the Company or its Affiliates to terminate or refrain from renewing
or extending such employment or to become employed by or become a consultant to
any other individual or entity other than the Company or its Affiliates or
(ii) induce or attempt to induce any customer or investor (in each case, whether
former, current or prospective), supplier, licensee or other business relation
of the Company or any of its affiliates to cease doing business with the Company
or such Affiliate, or in any way interfere with the relationship between any
such customer, investor, supplier, licensee or business relation, on the one
hand, and the Company or any of its Affiliates, on the other hand.
Notwithstanding the above, in the event that the Employment Period ends due to
the Company’s failure to renew the Term of this Agreement, the Non-solicitation
covenant contained in this Section 6(c) shall immediately expire and be of no
further force and effect as of the date of the termination of the Employment
Period.

 

(d)       Noncompetition. The Executive agrees that, during the Restricted
Period, the Executive will not engage in Competition (as defined below). The
Executive shall be deemed to be engaging in “Competition” if she, directly or
indirectly, anywhere in the continental United States in which the Company
conducts business or has plans to conduct business, owns, manages, operates,
controls or participates in the ownership, management, operation or control of
or is connected as an officer, employee, partner, director, consultant or
otherwise with, or has any financial interest in, any business (whether through
a corporation or other entity) engaged in any business activity that could be
deemed to be competitive with any portion of the business conducted by the
Company or any of its Affiliates; provided that Competition shall not include
any activities (whether carried out directly by Executive in her individual
capacity or indirectly, as an employee, officer, director, owner, or otherwise
of/through one or more entities.) which are (i) in any way related to the
activities listed on Schedule C of the Unit Purchase Agreement dated September
2, 2014 by an among Executive, Robert G. Whittel and Company (the “Purchase
Agreement”) or (ii) not specifically covered by the non-compete provisions
contained in the Purchase Agreement. Ownership for personal investment purposes
only of less than 5% of the voting stock of any publicly held corporation shall
not constitute a violation hereof. Notwithstanding the above, in the event that
the Employment Period ends due to the Company’s failure to renew the Term of
this Agreement, the Non-Competition covenant contained in this Section 6(d)
shall immediately expire and be of no further force and effect as of the date of
the termination of the Employment Period.

 

(e)       Invention Assignment.

 



18 

 

 

(i)       All business ideas and concepts and all inventions, improvements,
developments and other intellectual property made or conceived by the Executive,
either solely or in collaboration with others, during the Executive’s
employment, whether or not during working hours, and directly relating to the
business of the Company (but, for purposes of clarity, not including any
business ideas, concepts, inventions, improvements, developments or other
intellectual property relating to any of the activities set forth on Schedule I
attached hereto), shall become and remain the exclusive property of the Company,
and the Company’s successors and assigns. The Executive shall disclose promptly
in writing to the Company all such inventions, improvements, developments and
other intellectual property, and will cooperate (at the Company’s sole cost) in
confirming, protecting, and obtaining legal protection of the Company’s
ownership rights. The Executive’s commitments in this Section 6(e) will continue
in effect after termination of the Executive’s employment as to such ideas,
concepts, inventions, improvements and developments, and other intellectual
property to the extent and only to the extent conceived before the date the
Executive’s employment terminates (other than, for purposes of clarity, any
business ideas, concepts, inventions, improvements or developments, or other
intellectual property relating to any of the activities set forth on Schedule I
attached hereto).

 

(ii)       The Executive agrees to perform, during and after the Executive’s
employment, all acts necessary to permit and assist the Company, at the
Company’s expense, in further evidencing and perfecting the assignments made to
the Company under this Agreement and in obtaining, maintaining, defending and
enforcing patents, patent rights, copyrights, trademark rights, trade secret
rights or any other rights in connection with such inventions and improvements
in any and all countries. Such acts may include, without limitation, execution
of documents and reasonable assistance or cooperation in legal proceedings.
Notwithstanding the above, the Executive only undertakes to execute such
documents and/or take such actions as her attorneys reasonably deem necessary or
appropriate in connection with her obligations under this Section 6(e)(ii).

 

(f)       Equitable Remedies. The Executive acknowledges that the Company would
be irreparably injured by a violation of Section 6 and the Executive agrees that
the Company, in addition to any other remedies available to it for such breach
or threatened breach, on meeting the standards required by law, shall be
entitled to a preliminary injunction, temporary restraining order, or other
equivalent relief, restraining the Executive from any actual or threatened
breach of Section 6. If a bond is required to be posted in order for the Company
to secure an injunction or other equitable remedy, the parties agree that said
bond need not be more than a nominal sum.

 

(g)       Severability; Blue Pencil. The Executive acknowledges and agrees that
the Executive has had the opportunity to seek advice of counsel in connection
with this Agreement and the restrictive covenants contained herein are
reasonable in geographical scope temporal duration and in all other respects. If
it is determined that any provision of this Section 6 is invalid or
unenforceable, the remainder of the provisions of this Section 6 shall not
thereby be affected and shall be given full effect, without regard to the
invalid portions. If any court or other decision-maker of competent jurisdiction
determines that any of the covenants in this Section 6 is unenforceable because
of the duration or geographic scope of such provision, then after such
determination becomes final and unappealable, the duration or scope of such
provision, as the case may be, shall be reduced so that such provision becomes
enforceable, and in its reduced form, such provision shall be enforced.

 



19 

 

 

7.       Successors.

 

(a)       This Agreement is personal to the Executive and without the prior
written consent of the Company shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution. This Agreement
shall inure to the benefit of and be enforceable by the Executive’s legal
representatives.

 

(b)       This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns and any party acting in the form of a
receiver or trustee capacity.

 

(c)       The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.

 

8.       Miscellaneous.

 

(a)       This Agreement shall be governed by and construed in accordance with
the laws of the State of Florida without giving effect to its conflict of laws
principles. Any dispute or controversy between the parties hereto, whether
during the employment term or thereafter, including without limitation, any and
all matters relating to this Agreement, the Executive’s employment with the
Company and the cessation thereof, and all matters arising under any federal,
state, or local statute, rule or regulation, or principle of contract law or
common law, including but not limited to any medical leave statutes, wage
payment statutes, employment discrimination statutes, employee benefit statutes,
and any other equivalent federal, state, or local statute, will be settled by
arbitration administered by the American Arbitration Association (“AAA”) in Boca
Raton, Florida, or such other venue as mutually agreed upon by the parties. The
arbitration will be conducted pursuant to AAA’s National Rules for Resolution of
Employment Disputes (or their equivalent), which arbitration will be
confidential, final, and binding to the fullest extent permitted by law. There
shall be one (1) arbitrator, selected jointly by the parties hereto, or if the
parties cannot so agree on a single arbitrator, selected in accordance with
AAA’s procedures. Each party hereto will be responsible for paying its
attorney’s fees and costs incurred under this Section 8(a), except as may
otherwise be provided by the arbitrator in order to comply with applicable
substantive law. Further, the parties hereto will equally share any costs levied
by the AAA, including the cost of the arbitrator and use of a hearing room,
provided that the Executive will not be obliged to pay for any portion of such
costs beyond the maximum amount permitted in order that this arbitration
provision be legally enforceable. The foregoing provisions of this Section 8(a)
shall not be deemed (i) to preclude either party hereto from seeking preliminary
injunctive relief to protect or enforce its rights hereunder, (ii) to prohibit
any court from making preliminary findings of fact in connection with granting
or denying preliminary injunctive relief pending a final determination of
factual issues by the arbitrator, or (iii) to preclude either party from seeking
permanent injunctive or other equitable relief after and in accordance with the
decision and findings of the arbitrator. The captions of this Agreement are not
part of the provisions hereof and shall have no force or effect. This Agreement
may not be amended or modified otherwise than by a written agreement executed by
the parties hereto or their respective successors and legal representatives. The
respective rights and obligations of the parties hereunder shall survive any
termination of this Agreement and the end of the Employment Period to the extent
necessary to the intended preservation of such rights and obligations. In
particular, the provisions of Section 8(c) and (d) shall remain in effect as
long as is necessary to give effect thereto.

 



20 

 

 

(b)       All notices and other communications hereunder shall be in writing and
shall be given by hand delivery to the other party or by registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:

 



  If to the Executive: to her last address provided in the Company’s records.  
      with a copy to: Pryor Cashman LLP     7 Times Square     New York, NY
10036-6569     Attention: Edward J. Rayner, Esq.     Fax: 212.798.6911    
Email: erayner@pryorcashman.com         If to the Company: Twinlab Consolidated
Holdings, Inc.     c/o David L. Van Andel     3133 Orchard Vista Drive SE    
Grand Rapids, Michigan 49546     Fax: 616.808.2721     Email:
mark.bugge@vaegr.com





 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

 

(c)       During the term of this Agreement and thereafter, the Company agrees
to indemnify and hold the Executive and the Executive’s heirs and
representatives harmless, to the maximum extent permitted by law, against any
and all damages, costs, liabilities, losses and expenses (including reasonable
attorneys’ fees and expenses) (collectively, “Expenses”) as a result of any
claim, demand, request, investigation, dispute, controversy, threat, discovery
request or request for testimony or information (collectively, a “Claim”) or any
proceeding (whether civil, criminal, administrative or investigative), or any
threatened Claim or proceeding (whether civil, criminal, administrative or
investigative), against the Executive that arises out of or relates to the
Executive’s service as an officer, director or employee, as the case may be, of
the Company, or the Executive’s service in any such capacity or similar capacity
with an affiliate of the Company or other entity at the request of the Company,
both prior to and after the Commencement Date, including, without limitation,
any Claim, class action litigation, regulatory investigation or other proceeding
in connection with the Executive’s actions as a spokesperson for the Company in
any capacity, and to promptly advance to the Executive or the Executive’s heirs
or representatives all such Expenses upon receipt by the Company of a written
request with appropriate documentation of such Expenses and, if required by
applicable law, an undertaking by the Executive to repay the amount advanced if
it shall ultimately be determined that the Executive is not entitled to be
indemnified by the Company against such Expenses. Neither the failure of the
Company (including the Board or the Company’s independent legal counsel or
stockholders) to have made a determination in connection with any request for
indemnification or advancement under this Section 8(c) that the Executive has
satisfied any applicable standard of conduct, nor a determination by the Company
(including the Board or the Company’s independent legal counsel or stockholders)
that the Executive has not met any applicable standard of conduct, shall create
a presumption that Executive has not met an applicable standard of conduct. The
indemnification and advancement rights in this Section 8(c) shall be in addition
to (and shall not restrict) any indemnification or advancement rights otherwise
applicable to the Executive.

 



21 

 

 

(d)       During the term of this Agreement, the Company also shall provide the
Executive with coverage under its current directors’ and officers’ liability
policy that is no less favorable in any respect than the coverage then provided
to any other executive, officer or director of the Company. If the Executive
shall have any knowledge of any actual or threatened action, suit or proceeding,
whether civil, criminal, administrative or investigative, as to which Executive
may request indemnity under this provision, the Executive will give the Company
prompt written notice thereof; provided, that the failure to give such notice
shall not affect the Executive’s right to indemnification. The Company shall be
entitled to assume the defense of any such proceeding, and the Executive will
use reasonable efforts to cooperate with such defense. To the extent that the
Executive in good faith determines that there is an actual or potential conflict
of interest between the Company and the Executive in connection with the defense
of a proceeding, the Executive shall so notify the Company and shall be entitled
to separate representation at the Company’s expense by counsel selected by the
Executive, which counsel shall reasonably cooperate, and reasonably coordinate
the defense, with the Company’s counsel and reasonably minimize the expense of
such separate representation to the extent consistent with the Executive’s
separate defense. The Company shall not be liable for any settlement of any
proceeding effected without its prior written consent.

 

(e)       The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement.

 

(f)       The Company may withhold from any amounts payable under this Agreement
such Federal, state, local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation.

 

(g)       The Executive’s or the Company’s failure to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right the Executive or the Company may have hereunder, including, without
limitation, the right of the executive to effect a Termination for Good Reason
shall not be deemed to be a waiver of such provision of right or any other
provision or right of this Agreement.

 

(h)       This Agreement and all agreements, documents, instruments, schedules,
exhibits or certificates prepared in connection herewith, represent the entire
understanding and agreement between the parties with respect to the subject
matter hereof, supersede all prior agreements or negotiations between such
parties, including the Prior Employment Agreement, and may be amended,
supplemented or changed only by an agreement in writing which makes specific
reference to this Agreement or the agreement or document delivered pursuant
hereto, as the case may be, and which is signed by the party against whom
enforcement of any such amendment, supplement or modification is sought.

 



22 

 

 

(i)       The Company agrees and acknowledges that the Executive retains all
rights in and to the Executive’s name, likeness, photograph and biographical
information (the “Executive’s Publicity Rights”). Notwithstanding the foregoing,
the Executive grants to the Company the limited, non-exclusive right to use the
Executive’s Publicity Rights solely in connection with the business of the
Company and only during the period equal to the longer of (a) two (2) years
following the Commencement Date and (b) nine (9) months following termination of
the Executive’s employment for any reason. The foregoing notwithstanding, the
Company shall not be precluded at any time after the foregoing grant of the
Executive’s Publicity Rights has expired from (i) maintaining Company
educational literature and/or press releases created in the normal course during
the Executive’s employment, and which include the Executive’s name and likeness,
on any Company website or social media site where the Company generally
maintains a historical library of such press releases and/or educational
literature; (ii) maintaining on any Company website or social media site a
library showing copies of historical third-party publications in which the
Company or its products have been featured, even if a particular publication
contained therein features the Executive’s name or likeness; or (iii) from
referencing Executive’s name or biographical information in any Securities and
Exchange Commission or other regulatory filing where such historical reference
to the Executive’s employment with the Company is required; provided, in each
case, the manner of such use does not indicate that the Executive is currently
employed by the Company or endorsing its products. Notwithstanding the above, in
the event that the Company breaches any agreement between the Company and the
Executive, including, but not limited to, Company’s failure to pay the Executive
any amount due the Executive under this Agreement or any other written agreement
between the Company and the Executive, the Company’s non-exclusive right to us
the Executive’s Publicity Rights shall immediately cease and terminate.

 

(j)       The Executive may at any time revoke the license granted above
effective immediately upon written notice to the Company if the Company or any
senior executive officer of the Company is indicted for any felony criminal
offense constituting a crime of moral turpitude, dishonesty or theft, or becomes
the subject of public humiliation.

 

 

 

Signatures on the Following Page

 

23 

 

IN WITNESS WHEREOF, the Company and the Executive have executed this Agreement
as of the date first above written.

 



        The Executive:   The Company:               Twinlab Consolidated
Holdings, Inc.            /s/ Naomi L. Whittel   By: /s/ David Van Andel   Naomi
L. Whittel   Name: David Van Andel       Title: Chairman            



 

 

 

 

 

 

 

 



Signature Page to Employment Agreement



 

 

Exhibit A

 

FORM OF WAIVER AND RELEASE

 

PLEASE READ THIS WAIVER AND RELEASE CAREFULLY. IT INCLUDES A RELEASE OF ALL
KNOWN AND UNKNOWN CLAIMS UP TO AND INCLUDING THE DATE of execution of this
waiver and release.

 

1.       For and in consideration of the payments and other benefits due to and
Naomi L. Whittel (the “Executive”) pursuant to that certain Employment Agreement
(the “Employment Agreement”) dated September ___, 2016, by and between Twinlab
Consolidated Holdings, Inc., a Nevada corporation (the “Company”) and the
Executive, and for other good and valuable consideration, including the mutual
promises made herein, the Executive and the Company irrevocably and
unconditionally release and forever discharge each other and each and all of
their present and former officers, agents, directors, managers, employees,
representatives, affiliates, shareholders, members, and each of their
successors, heirs and assigns, and all persons acting by, through, under or in
concert with it, and in each case individually and in their official capacities
(collectively, the “Released Parties”), from any and all charges, complaints,
grievances, claims and liabilities of any kind or nature whatsoever, known or
unknown, suspected or unsuspected (hereinafter referred to as “claim” or
“claims”) which either party at any time heretofore had or claimed to have or
which either party may have or claim to have regarding events that have occurred
up to and including the date of the execution of this Release, including,
without limitation, any and all claims related, in any manner, to the
Executive’s employment or the termination thereof. In particular, each party
understands and agrees that the parties’ release includes, without limitation,
all matters arising under any federal, state, or local law, including civil
rights laws and regulations prohibiting employment discrimination on the basis
of race, color, religion, age, sex, national origin, ancestry, disability,
medical condition, veteran status, marital status and sexual orientation, or any
other characteristic protected by federal, state or local law including, but not
limited to, claims for a violation of any federal, state or municipal statute,
regulation or ordinance relating to employment, including, without limitation,
(i) Title VII of the Civil Rights Act of 1964, as amended, (ii) the Civil Rights
Act of 1866, as amended, (iii) the Civil Rights Act of 1991, as amended, (iv)
the Employee Retirement and Income Security Act of 1974, as amended, (v) the Age
Discrimination in Employment Act of 1967, as amended (the “ADEA”), including
without limitation, the Older Workers’ Benefit Protection Act, as amended (the
“OWBPA”), (vi) the Americans with Disabilities Act of 1990, as amended, and
(vii) all claims arising out of the New Jersey Law Against Discrimination, the
New Jersey Family Leave Act, the New Jersey Civil Rights Act, the New Jersey
Conscientious Employee Protection Act, the New York State Worker Adjustment and
Retraining Notification Act, all provisions prohibiting discrimination and
retaliation, and all provisions regulating wage and hour law), the New York
Civil Rights Law, Section 125 of the New York Workers Compensation Law, the New
York City Human Rights Law, the Florida Civil Rights Act, Florida Whistleblower
Protection Act, Florida Workers' Compensation Law Retaliation provision, Florida
Wage Discrimination Law, Florida Minimum Wage Act, Florida Equal Pay Law,
Florida AIDS Act, Florida Discrimination on the Basis of Sickle Cell Trait Law,
Florida OSHA, the Florida Constitution, the Florida Fair Housing Act, Miami-Dade
County Code, Chapter 11A, Broward County Human Rights Act, Palm Beach County
Code, Article VI, all as amended together with all of their respective
implementing regulations and/or any other federal, state, local or foreign law
(statutory, regulatory or otherwise) that may be legally waived and released or
any common law, public policy, contract (whether oral or written, express or
implied) or tort law, or any other federal, state or local law, regulation,
ordinance or rule having any bearing whatsoever.

 



Exhibit A - 1



 

 

2.       The Executive must sign and return this Release to the Company on or
before the 30th day following the Termination Date (as defined in the Employment
Agreement). The Executive can revoke this Release on or before the seventh day
following the date of delivery of this Release to the Company, by sending
written notification of the Executive’s intent to revoke this Release to the
Company. This Release shall not become effective or enforceable until the
seven-day revocation period has expired. All correspondence pursuant to this
Section 2 must be sent to the attention of the Corporate Secretary at [______],
by personal delivery or guaranteed overnight delivery.

 

3.       The Executive and the Company acknowledge that they may have sustained
losses that are currently unknown or unsuspected, and that such damages or
losses could give rise to additional causes of action, claims, demands and debts
in the future. Nevertheless, the Executive and the Company each acknowledge that
this Release has been agreed upon in light of this realization and, being fully
aware of this situation, the Executive and the Company nevertheless intend to
release each other from any and all such unknown claims, including damages which
are unknown or unanticipated. The parties understand the word “claims” to
include all actions, claims, and grievances, whether actual or potential, known
or unknown, and specifically but not exclusively all claims arising out of the
Executive’s employment and the termination thereof. All such “claims” (including
related attorneys’ fees and costs) are forever barred by this Release and
without regard to whether those claims are based on any alleged breach of a duty
arising in a statute, contract, or tort; any alleged unlawful act, including,
without limitation, age discrimination; any other claim or cause of action; and
regardless of the forum in which it might be brought.

 

4.       Notwithstanding anything else herein to the contrary, this Release
shall not affect, and the Executive and the Company, as applicable, do not waive
or release: (a) rights to indemnification the Executive may have under
(i) applicable law, (ii) any other agreement between the Executive and a
Released Party; (iii) the by-laws, articles of incorporation, and/or any other
governing documents of the Company and/or (iv) as an insured under any
director’s and officer’s liability or other insurance policy now or previously
in force; (b) any right the Executive may have to obtain contribution in the
event of the entry of judgment against the Executive as a result of any act or
failure to act for which both the Executive and any of the Company or its
affiliates or subsidiaries (collectively, the “Affiliated Entities”) are or may
be jointly responsible; (c) the Executive’s rights to benefits and payments
under any stock options, restricted stock, restricted stock units or other
incentive plans or under any retirement plan, welfare benefit plan or other
benefit or deferred compensation plan, all of which shall remain in effect in
accordance with the terms and provisions of such benefit and/or incentive plans
and any agreements under which such stock options, restricted shares, restricted
stock units or other awards or incentives were granted or benefits were made
available; (d) the Executive’s rights as a shareholder of any of the Affiliated
Entities; (e) any obligations of the Affiliated Entities under the Employment
Agreement; (f) reimbursement for business expenses incurred prior to the date of
termination, in accordance with any Company business expense policies; (g) any
rights or claims that are any way related to the Employment Agreement, or any
other written agreement between the Company (and/or any Affiliated Entities) and
the Executive; (h) claims for improper self-dealing; improper distributions and
other limitations imposed by applicable law; (i) any finally and judicially
determined, knowing violation of the law by the Executive that has a material
and adverse impact on the Company; (j) any fraud or other intentional misconduct
by the Executive that has a material and adverse impact on the Company; (k) any
material violation of any confidentiality, invention assignment, nonsolicitation
or noncompetition agreement or provision executed by the Executive; or (l) any
other claim not subject to release by operation of law or which arise after the
execution of this Release.

 



Exhibit A - 2



 

 

5.       The Executive acknowledges and agrees that the Executive: (a) has been
given at least 21 days within which to consider this Release and its
ramifications and discuss the terms of this Release with the Company before
executing it (and that any modification of this Release, whether material or
immaterial, will not restart or change the original 21-day consideration period)
and the Executive fully understands that by signing below the Executive is
voluntarily giving up any right which the Executive may have to sue or bring any
other claims against the Released Parties; (b) has been given seven days after
delivering this Release to the Company to revoke this Release; (c) has been
advised to consult legal counsel regarding the terms of this Release; (d) has
carefully read and fully understands all of the provisions of this Release;
(e) knowingly and voluntarily agrees to all of the terms set forth in this
Release; and (f) knowingly and voluntarily intends to be legally bound by the
same. The Executive also understands that, notwithstanding anything in this
Release to the contrary, nothing in this Release shall be construed to prohibit
the Executive from (y) filing a charge or complaint with the Equal Employment
Opportunity Commission or any other federal, state or local administrative or
regulatory agency, or (z) participating in any investigation or proceedings
conducted by the Equal Employment Opportunity Commission or any other federal,
state or local administrative or regulatory agency; however, the Executive
expressly waives the right to any relief of any kind in the event that the Equal
Employment Opportunity Commission or any other federal, state or local
administrative or regulatory agency pursues any claim on the Executive’s behalf.

 

6.       This Release is final and binding and may not be changed or modified
except in a writing signed by both parties.

 



          The Executive:   The Company:                   Twinlab Consolidated
Holdings, Inc.                 By:     Naomi L. Whittel   Name:           Title:
    Date:     Date:     

 

 

 

 



Exhibit A - 3



 

 

Schedule I

 

The inventions related to the following activities are exempt from Section 6(e)
of the Employment Agreement between the Company and the Executive to which this
Schedule I is attached (the “Employment Agreement”). Conditions surrounding the
Executive devoting time relate to the Company’s ability to rescind its consent
(see Section 2(a)(ii) of the Employment Agreement) not as to whether the
Executive owns the inventions or intellectual property derived from the
activities set forth below.

 

The following activities that have been made or discovered or conceived or first
reduced to practice by the Executive either alone or jointly with others prior
to, after or during the Executive’s employment by the Company shall be removed
from the operation of Section 6(e) of the Employment Agreement:

 

·Activities related to work to sell milk, fortified milk or other milk beverages
in the country of China currently doing business as __________ (the “Milk
Business”). The Company and the Executive acknowledge and agree that with
respect to the Milk Business, liquid milk, fortified liquid milk, other liquid
milk beverages, and powdered versions of each of the foregoing that are
intended, with the addition of water, to form a liquid milk beverage shall not
be deemed to be either a “nutritional supplement” or a “vitamin”, the
development or sale of which by a business would cause that business to be a
“Competitive Business” under the Employment Agreement. For the avoidance of
doubt, powdered milk protein products (including for example whey protein or
casein) intended for use to make “protein shakes” are for the purposes of the
Employment Agreement deemed a “nutritional supplement” the development or sale
of which would cause a business to be a “Competitive Business” under the
Employment Agreement. To the extent the Milk Business expands its activities in
a manner that would cause Executive to materially breach the Material Agreement,
the Executive shall nonetheless be permitted to retain any equity position in
the Milk Business so long as the Executive ceases to be involved in the Milk
Business other than as an owner of equity.

 

·Activities related to the writing and publishing of any “Literary Works.”
Regarding such activities, the Executive shall own all rights related thereto.
For the purposes of this Agreement, “Literary Works” shall mean books, articles
written for third-party (i.e., other than Company- owned) magazines,
newsletters, or other publications (including blogs) whether online or in
hardcopy, and any other content that is neither (i) directly related primarily
to the Company or its products, nor (ii) created at the request of the Company
in connection with the Executive’s employment with the Company. All content,
other than Literary Works, created by the Executive directly in connection with
and for the benefit of the business of the Company in the course of the
performance of the Executive’s employment (“Company Content”) shall be the
property of the Company and the Company shall own all rights related thereto,
except with respect to Executive’s Publicity Rights (which shall be governed by
Section 8(i) of the Employment Agreement). For purposes of clarity, Company
Content shall include, without limitation, content for Company websites,
newsletters, sell sheets or other sales support or training materials, as well
as content related to packaging, claims, marketing, or advertising of the
Company or its products. It is further acknowledged that the Executive is the
owner, directly or beneficially, of the website www.naomiwhittel.com (the
“Executive’s Website”) and that the Executive may during the course of her
employment post content on the Executive’s Website related to the Company or its
products for the benefit of the Company’s business. The parties agree that the
Executive shall at all times remain the owner of the Executive’s Website, but
that any content on that website to the extent directly related to the Company
or its products shall be deemed Company Content, and whether during or after the
Executive’s employment, the Executive shall upon request by the Company use
commercially reasonable efforts to promptly remove such Company Content from the
Executive’s Website.

 



Schedule 1 - 1



 

 

·Activities related to the Executive’s work relating to cosmetics, including,
but not limited to, makeup, skin and beauty products; provided that such
cosmetics are not designed to be ingested through the mouth by the consumer.

 

The above constitutes a complete list of all inventions or improvements relevant
to the subject matter of the Executive’s employment by the Company that have
been made or discovered or conceived or first reduced to practice by the
Executive either alone or jointly with others prior to the Executive’s
employment by the Company that the Executive desires to remove from the
operation of the Employment Agreement.

 



          The Executive:   The Company:                   Twinlab Consolidated
Holdings, Inc.             /s/ Naomi L. Whittel   By: /s/ David Van Andel  
Naomi L. Whittel   Name: David Van Andel         Title: Chairman   Date:
9/21/2016   Date:  9/21/2016  

 

 

 

 



Schedule 1 - 2





 